DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15, 18, 20-23, and 26-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 15 recites “a guide block adapted to be positioned on the ground, laterally and/or medially to the opening of said loading ramp”.  This recitation with “and/or” is confusing because if something is positioned laterally, it is off to one side, and therefore it appears cannot simultaneously be positioned medially.  Should the limitation be recited with simply “or”?
Claim 15 recites “from a sensor or a switch” in the second to last line.  It is unclear whether this is a double positive recitation of the sensor (as recited in line 4) or whether this is a different sensor.
Claim 18 recites “a wheel support integrated into said ramp of said wheel blocking mechanism” (emphasis added by Examiner).  There appears to be insufficient antecedent basis for this limitation in 
Claim 20 recites “from a sensor or a switch” in the second to last line.  It is unclear whether this is a double positive recitation of the sensor (as recited in line 4 of claim 15) or whether this is a different sensor.
Claims 21-23 also recite “from a sensor or a switch”.  It is unclear whether this is a double positive recitation of the sensor (as recited in line 4 of claim 15) or whether this is a different sensor.
Claim 26 recites the limitation "said first and/or second locking pin" in the third to last line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 only introduces a first locking pin, not a second locking pin.
Claim 26 recites the limitation “the respective first or second toothed rack” in the second and third to last lines.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 only introduces a first toothed rack, not a second toothed rack.
Claim 26 recites the limitation "said sled" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “said sensor” in the third line.  It is unclear whether this recitation is referring to the guide block sensor or the sensor recited in line 4 of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15-16, 20, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Iglesias Ballester, EP 2 530 038 A1 in view of Saliger et al., US 8,869,948.
Regarding claim 15, Iglesias Ballester teaches a system for preventing semitrailer collisions with a loading ramp, the semitrailer comprising a rear end and rear wheels with tires having a tread; the system comprising: 
a sensor ([0025]-[0026]) configured for sensing when said rear end of said semitrailer is approaching said loading ramp; and 
a guide block (Figure 5) adapted to be positioned on the ground, laterally and/or medially to the opening of said loading ramp, wherein said guide block comprises a wheel blocking mechanism (chock) configured for supporting said tread of said rear tire(s) of said semitrailer, and configured to move from a forwarded position relative to said loading ramp to a retracted position relative to said loading ramp as said semitrailer is reversing towards said loading ramp ([0024]),
wherein said sensor is configured to send a blocking signal ([0029]) to said guide block when the distance between said rear end of said semitrailer and said loading ramp is below a preset threshold, thereby blocking the movement of said wheel blocking mechanism ([0024]-[0025]).
While Iglesias Ballester discloses the chock being blocked at a certain distance to prevent the truck from continuing to reverse but fails to disclose the system comprising a first locking apparatus comprising a first toothed rack, and a first locking pin, Saliger teaches a wheel chock for use at a loading dock and discloses a first locking apparatus (Figures 2A-2B) comprising a first toothed rack (246) and a first locking pin (260, Figure 2B).  It would have been obvious to one of ordinary skill in the art to modify Iglesias Ballester’s guide block to be of the type disclosed in Saliger comprising a first locking apparatus comprising a first toothed rack and a first locking pin as an alternate way to prevent the truck from continuing to reverse.  The resulting combination makes obvious that the first locking pin (260) is configured to engage with the first toothed rack (246) upon receipt, either directly or indirectly, of a blocking signal from a sensor or a switch since Iglesias Ballester discloses automatic actuation of the wheel blocking mechanism, wherein said wheel blocking mechanism is connected to said first locking apparatus.
Regarding claim 16, the resulting combination includes the guide block further comprising a wheel chock system (130+238) adapted for blocking said tire of said semitrailer.
Regarding claim 20, while the resulting combination fails to disclose the system further comprising a second locking mechanism comprising a second toothed rack and a second locking pin, it has been held that duplication of parts for a multiplied effect is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide a second locking mechanism comprising a second toothed rack and a second locking pin to be able to also block the other rear wheel.  The resulting combination makes obvious that said second locking pin is configured to engage with said second toothed rack upon receipt, either directly or indirectly, of a blocking signal, e.g. from a sensor or a switch; wherein said wheel blocking mechanism is connected to said second locking mechanism.
Regarding claim 24, the resulting combination includes said wheel blocking mechanism being configured such that the work of said rear wheel of said semitrailer on said wheel blocking mechanism makes said wheel blocking mechanism move from a forwarded position relative to said loading ramp to a retracted position relative to said loading ramp.
Regarding claim 25, in view of Iglesias Ballester disclosing automatic actuation of the wheel blocking mechanism, it is an obvious modification to have the sensor, subsequent to a blocking signal, be configured to send a reactivation signal to said guide block when the distance between said rear end of said semitrailer and said loading ramp exceeds a preset threshold, thereby reactivating said guide block to move from a retracted position relative to said loading ramp to a forwarded position relative to said loading ramp to automatically reset the wheel blocking mechanism.
Regarding claim 26, the resulting combination includes said guide block further comprising a wheel chock system adapted for blocking said tire of said semitrailer; wherein said system further comprises a locking pin housing (portions surrounding locking pin 260; Saliger’s Figure 2B) adapted to move said first and/or second locking pin above and along the respective first or second toothed rack; wherein said sled is connected to said locking pin housing.  See the multiple 112(b) rejections above pertaining to this claim.
Regarding claim 27, the Examiner takes Official Notice that a guide block having a sensor configured for sensing when a vehicle has disengaged therefrom is old and well-known in the loading dock art.  In view of Iglesias Ballester disclosing automatic actuation of the wheel blocking mechanism, it would have been obvious to one of ordinary skill in the art to modify the guide block of the resulting combination to include a sensor configured for sensing when the semitrailer has disengaged therefrom  and to have the guide block sensor activate the wheel blocking mechanism to move from a retracted position relative to said loading ramp to a forwarded position relative to said loading ramp to automatically reset the wheel blocking mechanism after the semitrailer has left (disengaged from the guide block).
Regarding claim 28, the elements of the resulting combination from claim 15 make obvious the method steps claimed.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iglesias Ballester in view of Saliger as applied to claim 15 above, further in view of Rancourt et al., US 2017/0369042 A1.
Regarding claim 17, while the resulting combination fails to disclose the wheel blocking mechanism being configured as a sled with the characteristics as claimed, Rancourt teaches a wheel chock device and discloses a wheel chock configured as a sled (Figure 14) with a distal end, relative to said loading ramp, configured as a ramp (S1), a concave, relative to said ground surface, middle segment (S2); and a proximal end, relative to said loading ramp, configured as an elevation (S3) adapted for supporting said tread of said rear tire of said semitrailer.  It would have been obvious to one of ordinary skill in the art to modify the wheel blocking mechanism of the resulting combination to be configured as a sled in view of Rancourt’s disclosure as an alternate shape of a wheel chock.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 21-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.
It is noted that Brooks, IV et al., US 9,139,384 B2 also teaches a wheel blocker that uses a toothed rack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671